Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 1 of 10




   EXHIBIT A
       Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 2 of 10



                         COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS                                       SUPERIOR COURT DEPARTMENT
                                                    OF THE TRIAL COURT
                                                    CIVIL ACTION NO. 21-



Boyzzi, Inc.,                                )
Christopher Rovezzi,                         )
                       Plaintiffs            )
                                             )
                                                                               c
                                                                               CL
                                                                                     %
                                                                                      ?
                                                                                          5
                                                                                              n*. ¿vf
                                                                                              ij     :,c/       t.brw=
                                                                                                                         g


V.                                           )
                                             )                                      JAN n          È2 5?    ?




Western World Insurance Company Group, )                                      CLIRK OP COUWfS
American International Group, Inc. (AIG) )
                     Defendants          )




                                         COMPLAINT

       I.     PARTIES

1.     The Plaintiff, Boyzzi, Inc. d/b/a Rovezzi’s Ristorante (hereinafter “Boyzzi”) is a

       Massachusetts corporation with a mailing address of 28 Maple Street, Sturbridge,

       Massachusetts. The business operated out of a location at 2 School Street in Sturbridge,

       Massachusetts.

2.     The Plaintiff, Christopher Rovezzi (hereinafter “Rovezzi”), is the sole owner of Boyzzi.

       He lives at 28 Maple Street in Sturbridge, Massaschsusetts.

3.     The Defendant, Western World Insurance Company Group (hereinafter “Western

       World”), is an insurance company which issued a property and business income loss

       insurance policy to Boyzzi bearing policy number NPP8475248. Upon information and

       belief, its administrative office is located at 300 Kimball Drive, suite 500, Parsippany,

       New Jersey 07054.
        Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 3 of 10




4.     The Defendant, American International Group, Inc. (hereinafter “AIG”), is the owner of

       Western World. Upon information and belief, AIG is headquartered at 175 Water Street

       in New York, New York.



       II.     FACTS RELATIVE TO ALL COUNTS

4.     The Plaintiffs repeat, reallege and incorporais herein the allegations contained in

paragraphs 1 through 4 above.

5.     Boyzzi ran a restaurant called Rovezzi’s Ristorante (hereinafter “Ristorante”) located at 2
School Street in Fiskdale (Sturbridge, Massachusetts). Rovezzi, the sole shareholder of Boyzzi,

was the manager, owner and lead chef at Ristorante. It was one of the most well know and well

regarded restaurants in Massachusetts and in particular central Massachusetts.

6.      The Ristorante had been in business for over seventeen years when a water pipe burst on

the second flopr bathroom of the building at 2 School Street on January 11, 2019. The burst

water pipe flooded a large portion of the restaurant causing it to close down for needed repairs.

The shutdown, of course, caused all revenue generation to cease.

 7.     Western World, and in turn AIG, insured Boyzzi for property and business interruption

 income loss through a policy numbered NPP8475248. The policy period was from July 31,2018

 through July 31, 2019.

 8.     Western World and AIG repeatedly without any basis refused to accept liability for the

 resulting losses incurred from the burst water pipe and refused to pay a dime towards repairs, lost

 income and other policy required payments. Every day that Western World and AIG refused to

 pay their obligations under the policy was another day the restaurant was closed and shuttered.
         Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 4 of 10




9.       Western World and AIG continued to refuse to accept liability until July 1, 2019 when

litigation was close to fruition and after the sending of M.G. L. 93 A liability letters by the

Plaintiffs.

10.      By July of 2019, the Ristorante was beyond reopening and the mortgage holder on the 2

School Street property had begun the seizure process and put a for sale sign on the front of the

restaurant.

11.      To this day, Western World and AIG have not paid a dime toward the business income

loss and only paid property damage loss after being forced into a Reference where the Referees

fully repudiated Western World and AIG’s position.

 12.     The singular and only reason that Boyzzi and Rovezzi lost their state-class renowned

restaurant after seventeen years was because of Western World and AIG knowingly and

intentionally choosing to deny a claim that should have been paid nearly immediately. All

liability was denied by Western World and AIG for nearly six months without any basis or

 foundation. Western World and AIG’s actions were intentional, knowing and deceptive.

 13.      The singular and only reason that the Plaintiffs’ business closed and their livelihood

 ceased was because of Western World and AIG’s failure to fulfill their contractual obligation to
 them.



                                               COUNT I

                  BREACH OF CONTRACT BY WESTERN WORLD and AIG

 14.      The Plaintiffs repeat, reallege and incorporate herein the allegations contained in

 paragraphs 1 through 13 above.
         Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 5 of 10




15.      The Plaintiffs and Western World had a contract wherein Western World would insure

the building, property, restaurant and income of Boyzzi and Rovezzrs restaurant from damage of

the type that occurred, specifically the burst water pipe in the second floor bathroom.

16.      Western World and AIG refused to accept to accept liability and pay out monies as

required by the contractual obligations under the policy.

17.      The Plaintiffs have been severely harmed by Western World and AIG’s breach with such

breach causing them significant financial harm and, in the case of Rovezzi, emotional harm. As

a result of the foregoing, the Plaintiffs are entitled to recover damages in an amount to be

determined at trial but in excess of $500,000.00, plus prejudgment interest and attorney’s fees

and costs.


                                              COUNT II

       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING BY
                          WESTERN WORLD and AIG

 18.      The Plaintiffs repeat, reallege and incorporate herein the allegations contained in

 paragraphs 1 through 17 above.

 19.      Based: on the foregoing facts, Western World and AIG breached and violated the

 covenant of good faith and fair dealing implied in a contract with the Plaintiffs.

 20.      Western World and AIG have breached their obligation of good faith and fair dealing in

 failing to pay: out monies as required under the insurance contract with the Plaintiffs.

 21.      As a result of the foregoing, the Plaintiffs are entitled to recover damages in an amount to

 be determined at trial, but in excess of $500,000.00, plus prejudgment interest and attorney’s fees

 and costs.
        Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 6 of 10



                                           COUNT III

                                                        WORLD and AIG
      VIOLATION OF M.GX. 93A and M.G.L. 176D by WESTERN
                                                                                 contained in
22.     The Plaintiffs repeat, reallege and incorporate herein the allegations

paragraphs 1 through 21 above.
                                                                            rn World would insure
23.     The Plaintiffs and Western World had a contract wherein Weste
                                                                     zzi’s restaurant from damage of
the building, property, restaurant and income of Boyzzi and Rove
                                                                         d floor bathroom.
the type that occurred, specifically the burst water pipe in the secon
                                                                             pay out monies as
24.     Western World and AIG refused to accept to accept liability and
                                                                      l to accept liability and pay
required by the contractual obligations under the policy. This refusa
                                                                    and AIG knowingly,
out the monies contractually owed was done by Western World
                                                                         the business and walk away.
intentionally and deceptively hoping to force the Plaintiffs to close
                                                                      AIG’s breaches which
25.     The Plaintiffs have been severely harmed by Western World and
                                                             ional and knowing breaches
are clear violations of M.GX. 93 A and M.GX 176D. The intent
                                                                       Rovezzi, emotional harm. As
caused the Plaintiffs significant financial harm and, in the case of
                                                                        ges in an amount to be
a result of thç foregoing, the Plaintiffs are entitled to recover dama
                                                                    under M.GX. 93 A), plus
 determined at trial but in excess of $500,000.00 ($ 1,500,000.00

 prejudgment interest and attorney’s fees and costs.




                                      PRAYER FOR RELIEF
                                                                                 Court grant them the
         WHEREFORE, Plaintiffs respectfully request that this Honorable

 following relief:
        Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 7 of 10



                                                                                               award them
        1.     Enter judgment for the Plaintiffs on each count of the Complaint and
                                                                             00.00, including
damages in aaamoimt to be determined at trial but in excess of $500,0

attorney’s fees, costs and interest; and

       2.      Grant any other relief that the court deems just and equitable.



                                           JURY DEMAND

                      Plaintiffs demand a trial by jury on all claims so triable.




                                               Respectfully submitted,
                                               Boyzzi, Inc. and Christopher Rovezzi
                                               By Their Attorney,
                                                                            ft
                                                                        :

                                                            /ji
                                                                                         ■t.

                                                 Énes P. Ehrhard (BBÔ # 651797)
                                                 hrhard & Associates, P.C.
                                                250 Commercial Street, Suite 410
                                                Worcester, MA 01608
                                                Ph: 508.791.8411
                                                ehrhard@ehrhardlaw.com
 Dated; January 8,2021
Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 8 of 10




   EXHIBIT B
                                 Case 4:21-cv-40014-DHH Document 1-1 Filed 02/05/21 Page 9 of 10
                                                                                                                                                                                             ~gr
                                                                        DOCKET NUMBER                                                Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET                                                                                                      The Superior Court

                                                                                                                          COUNTY
PLAINTIFF(S);           Boyzzi, Inc. and Christopher Rovezzi
                                                                                                                                                                                       ’Tj
                                                                                                                                            Worcester
ADDRESS:                28 Maple Steel

                                                                                               DEFENDAWT(S):         (1) Western World Insurance Company Group
Sturbridge, MA 01556

                                                                                               (2) American International Group, Inc. (AlG)


ATTORNEY:               James P. Ehrhard, Esq.

ADDRESS:                Ehrhard & Associates, P.C.                                             ADDRESS:              (1 ) 300 Kimball Drive, suite 500, Parsippany, New Jersey 07054


250 Commercial Street, suite 410                                                               (2)175 Water Street, New York, New York 10038


Worcester, Massachusetts 01608

BBO:                    651797

                                                      TYPE OF ACTION AND TRACK DESIGNATION (see reverse Side)
             CODE NO.                            TYPE OF ACTION (specify)              TRACK              HAS A JURY CLAIM BEEN MADE?
       A06                               Insruance Contract                             F                  [x] YES   □ NO

   *lf "Other" please describe:

             Is there a claim under G.L. c. 93A?                                                           Is this a class action under Mass. R. Civ. p. 23?
             [X] YES           □ UO                                                                              □ YES             Q NO

                                                               STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

                                                                                                                               reties to determine money damages.
The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel
For this form, disregard double or treble damage claims;   indicate single damages  only.

                                                                                          TORT CLAIMS
                                                                             (attach additional sheets as necessary)
A. Documented medical expenses to date:                                                                                                                                    $■


             1.   Total hospital expenses....................
             2.   Total doctor expenses......................                                                                                                              &
             3.   Total chiropractic expènses..............                                                                                                                1
             4.   Total physical therapy expenses......                                                              .............                                         1
                                                                                     .......                                                                               $
             5.   Total other expenses (describe below)
                                                                                                                                                        Subtotal (A):      4
                                                                                                          JAM 0 8 2S21
B. Documented lost wages and compensation to date................                                                                                                          1
C. Documented property damages to date..................................                            'rvr£r1%'K' ■0'p"G ~                       ---                         $.
D. Reasonably anticipated future medical and hospital expenses                                                                          -    tT\/
                                                                                                                                              's'
                                                                                                                                                                           $.
E. Reasonably anticipated lost wages..........................................                                                                                             $
F. Other documented items of damages (describe below)..........                                                                                                            1

G. Briefly describe plaintiffs injury,; including the nature and extent of injury:

                                                                                                                                                         TOTAL (A-F):$



                                                                     CONTRACT CLAIMS
                                                            (attach additional sheets as necessary)
                                                                                                                       R. Civ. P. 8.1(a).
 M This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement Mass.
Provide a detailed description of claim(s):
                                                                                                                                                               TOTAL: $ 500,000.00+

 Payment of amount owed for business income loss, plus attorneys fees and costs

Signature of Attorney/Unrepresented Plaintiff: X                                           /                                                                Date: January 8,2021
                                                                                                    i¿j
RELATED ACTIONS: Please provide the case nuurnjgsrTcase name, and cldunty of any related actions pending in the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
                                                                                                            Rules on Dispute Resolution (SJC
I hereby certify that i have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform
                                               with information about  court-connec ted dispute resolution services and discuss with them the
Rule 1:18) requiring that I provide my clients
advantages and disadvantages of the various     methods   of dispute resolution-

                                                                       y*
Signature of Attorney of Record: X                                                                                                                          Date: January 8,2021
                                                                                 7
                                                                »           /                  7T
                          Case 4:21-cv-40014-DHH
                                      CIVIL ACTION Document 1-1 Filed
                                                   COVER SHEET        02/05/21 Page 10 of 10
                                                                 INSTRUCTIONS
                                      SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE
                                                                                                                                       RP Real Property.
    AC Actions Involving the State/Munieipalltv *

                                                              D01 Specific Performance of a Contract       (A)          C01 Land Taking                              (F)
    AA1 Contract Action involving CommonweaWi,
                                                              D02 Reach and Apply                          (F)          C02 Zoning Appeal, G.L. c. 4ÛA               <F)
        Municipality, MBTA, etc.                (A)
                                                              DD3 Injunction                               (F)          C03 Dispute Concerning Title                 (F)
    AB1 Tortious Action involving Commonwealth,                                                                                                                      (X)
                                                              D04 Reform/ Cancel Instrument                (F)          C04 Foreclosure of a Mortgage
         Municipality, MBTA, etc.               (A)
                                                              D05 Equitable Replevin                       (F)          C05 Condominium Lien & Charges               (X)
    AC1 Real Property Action involving                                                                                                                               (F)
                                                              D06 Contribution or Indemnification          (F)          C99 Other Real Property Action
        Commonwealth, Municipality, MBTA etc. (A)
    AD1 Equity Action involving Commonwealth,                 D07 Imposition of a Trust                    (A)
                                                              □08 Minority Shareholder's Suit              (A)                  MC Miscellaneous Civil Actions
        Municipality, MBTA, etc.                (A)
    AE1 Administrative Action involving                       D09 Interference in Contractual Relationship (F)
        Commonwealth, Municipality, MBTA,etc. (A)             DIO Accounting                               (A)          E18 Foreign Discovery Proceeding             (X)
                                                              D11 Enforcement of Restrictive Covenant      (F)          E97 Prisoner Habeas Corpus                   (X)
             CN Contract/Business Cases                       D12 Dissolution of a Partnership             (F)          E22 Lottery Assignment, G.L. c. 10, § 28     (X)
                                                              D13 Declaratory Judgment, G.L. c. 231A       (A)
    A01 Services, Labor, and Materials              (F)       D14 Dissolution of a Corporation             (F)                AB Abuse/Harassment Prevention
    A02 Goods Sold and Delivered                    (F)       D99 Other Equity Action                      (F)
    A03 Commercial Paper                            (F)                                                                 E15 Abuse Prevention Petition, G.L. c. 209A (X)
    A04 Employment Contract                         (F)                                                                 E21 Protection from Harassment, G.L. c. 258E(X)
                                                                                           Incarcerated Party T
    A05 Consumer Revolving Credit - m.r.c.p. s.i    (F)
    A06 Insurance Contract                          (F)                                                                         AA Administrative Civil Actions
                                                               PA1 Contract Action involving an
    A08 Sale or Lease of Real Estate                (F)
                                                                   Incarcerated Party                      (A)          E02 Appeal from Administrative Agency,
    A12 Construction Dispute                        (A)        PB1 Tortious Action involving an                             G.L. c. 30A                              (X)
    A14 Interpleader                                (F)            Incarcerated Party                      (A)
    BA1 Governance, Conduct, Internal                                                                                   EQ3 Certiorari Action, G.L. c. 249, § 4      (X)
                                                               PC1 Real Property Action involving an                    E05 Confirmation of Arbitration Awards       (X)
        Affairs of Entities                         (A)           Incarcerated Party                       (F)          E06 Mass Antitrust Act, G.L. c. 93, § 9      (A)
    BA3 Liability of Shareholders, Directors,
                                                              PD1 Equity Action involving an                            EOT Mass Antitrust Act, G.L. c. 93, § 8      (X)
         Officers, Partners, etc.                   (A)
                                                                  Incarcerated Party                       (F)
    BB1 Shareholder Derivative                      (A)                                                                 E08 Appointment of a Receiver                (X)
                                                              PEI Administrative Action involving an                    E09 Construction Surety Bond, G.L. c. 149,
    BB2 Securities Transactions                     (A)            Incarcerated Party                      (F)              §§ 29, 29A                               (A)
    BC1 Mergers, Consolidations, Sales of
        Assets, Issuance of Debt, Equity, etc.      (A)                                                                 E10 Summary Process Appeal                   (X)
                                                                                   TR Torts                             E11 Worker’s Compensation                    (X)
    BD1 Intellectual Property                       (A)
    BD2 Proprietary Information or Trade                                                                                E16 Auto Surcharge Appeal                    (X)
                                                              B03 Motor Vehicle Negligence - Personal                   El7 CM! Rights Act, G.L. c.12, § 11H         (A)
        Secrets                                  (A)
                                                                  Injury/Property Damage                   (F)          E24 Appeal from District Court
    BG1 Financial Institutions/Funds             (A)
                                                              B04 Other Negligence - Personal                               Commitment, G.L. c.123, § 9(b)           (X)
    BH1 Violation of Antitrust or Trade
                                                                  Injury/Property Damage                   (F)          E25 Pleural Registry (Asbestos cases)
        Regulation Laws                          (A)
                                                              B05 Products Liability                       (A)          E94 Forfeiture, G.L. c. 265, § 56            (X)
    A99 Other Contract/Business Action - Specify (F)
                                                              BOB Malpractice • Medical                    (A)          E95 Forfeiture, G.L. c. 94C, § 47            <F)
                                                              B07 Malpractice - Other                      (A)          E99 Other Administrative Action              (X)
    * Choose this case type if ANY party is the               B08 Wrongful Death - Non-medical             (A)          Z01 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA, or any            B15 Defamation                               (A)              G.L c. 231, § 60B                        (F)
    other governmental entity UNLESS your case is a           B19 Asbestos                                 (A)          Z02 Appeal Bond Denial                       (X)
    case type listed under Administrative Civil Actions       B20 Personal Injury - Slip & Fall            (F)
    (AA).                                                     B21 Environmental                            (F)                     SO Sex Offender Review
                                                              B22 Employment Discrimination                (F)
    t Choose this case type if ANY party is an                BE1 Fraud, Business Torts, etc.              (A)          E12 SDP Commitment, G.L. c. 123A, § 12       (X)
    incarcerated party, UNLESS your case is a case            B99 Other Tortious Action                    (F)          E14 SDP Petition, G.L. c. 123A, § 9(b)       (X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                    RP Summary Process (Real Property)                              RC Restricted Civil Actions

                                                              501 Summary Process • Residential            (X)          E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                              502 Summary Process - Commercial/                         E27 Minor Seeking Consent, G.L. c.112, § 12S(X)
                                                                      Non-residential                      (F)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET
          EXAMPLE:
          CODE NO.                              TYPE OF ACTION (specify)                  TRACK                  HAS A JURY CLAIM BEEN MADE?
                                                                                                                 [X] YES        □ NO
          B03                       Motor Vehicle Negligence-Personal Injury                  £

                                                STATEMENT OF DAMAGES PURSUANT TO G.L c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts!on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                   A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                             FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                            MAY RESULT IN DISMISSAL OF THIS ACTION.
